Carlisle, Presiding Judge.
This is a workmen’s compensation case in which the claimant sought compensation on the basis of a disability claimed to be due to an industrial disease, namely, silicosis. Medical testimony in the form of depositions of three medical doctors was heard by the board, their *131evidence being in sharp conflict, one testifying that in his opinion the claimant was disabled on account of silicosis, and two testifying that the claimant’s disability was not due to silicosis. The case was submitted to the medical board which rendered a decision holding that the claimant was not disabled as the result of silicosis. On appeal the medical board adhered to this decision and the deputy director entered an award finding in accordance with that decision. On appeal to the board, the findings of fact by the deputy director were adopted by the board and an award denying compensation was entered by the board. The judgment of the superior court affirming the full board is here for review. Held:
Decided May 22, 1962
Rehearing denied June 13, 1962.
Herschel H. Hutchins, for plaintiff in error.
Ferdinand Buckley, Greene, Neely, Buckley & DeRieux, Vaughn & Barksdale, A. R. Barksdale, contra.
“Where a claim before the State Board of Workmen’s Compensation involves a question of whether the employee is disabled as the result of an occupational disease, the sole jurisdiction to decide this medical issue lies with the Medical Board, and the only jurisdiction of the Board of Workmen’s Compensation is to enter an award in conformity therewith. Code Ann. § 114-819; Griffith v. Employers Mutual Liability Ins. Co., 100 Ga. App. 157 (110 SE2d 539). The findings of the Medical Board are conclusive and not reviewable unless an appeal is made directly therefrom on statutory grounds. Code Ann. § 114-823 (5); Borden Co. v. Fuerlinger, 95 Ga. App. 556 (1) (98 SE2d 410).” Farrill v. Travelers Ins. Co., 105 Ga. App. 600 (125 SE2d 562). No showing was sought to be made in this case that the board acted without or in excess of its powers or that the award was procured by fraud or that the facts found by the board did not support its decision. The judge of the superior court did not err in denying the appeal.

Judgment affirmed.


Eberhardt and Russell, JJ., concur.